Citation Nr: 1121460	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for right knee, status post total arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was afforded a Board hearing, held by the undersigned, in January 2010.  A copy of the transcript has been associated with the record.  The Board remanded the Veteran's claim for further development in June 2010.


FINDINGS OF FACT

1.  Prior to August 19, 2010, the Veteran's right knee disability was not manifested by ankylosis, extension limited to 30 degrees or less, non-union of the tibia and fibula, or objective evidence of chronic residuals consisting of severe painful motion and weakness.

2.  From August 19, 2010, the Veteran's right knee disability is manifested by objective evidence of chronic residuals consisting of severe painful motion and weakness.


CONCLUSIONS OF LAW

1.  Prior to August 19, 2010, the criteria for an evaluation in excess of 30 percent for a right knee disability, status post total right knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2010).

2.  From August 19, 2010, the criteria for an evaluation of 60 percent for a right knee disability, status post total right knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in February 2006, issued prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claims.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A September 2007 letter informed the Veteran of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his knee disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Pursuant to a June 2010 Board remand, additional treatment records from the VA Medical Center in Gainesville, Florida, have been associated with the record.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the June 2010 Board remand, the Veteran was most recently afforded a VA examination to assess the current severity of his service-connected right knee disability in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate, as the examination report is predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The VA examination report is thorough and consistent with applicable rating criteria.  The examination noted above is therefore adequate upon which to base a decision.  Further, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does establish additional, distinct time periods where the Veteran's service-connected disability resulted in symptoms that would warrant staged ratings.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

When determining the severity of musculoskeletal disabilities such as the issue on appeal, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2010).

From March 1, 2007, the Veteran was assigned a 30 percent evaluation under Diagnostic Code 5055 for a status post total right knee replacement.  The Board notes that the Veteran was in receipt of a 100 percent evaluation from February 3, 2006, through February 28, 2007.

Under Diagnostic Code 5055 (knee replacement), a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent. 

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement do not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein that do not provide for evaluations in excess of 30 percent.

Following the receipt of the Veteran's claim, he was provided a VA examination to address his right knee disability in June 2006.  At that time, he complained of swelling and pain over the proximal tibia, worse with standing for protracted periods of time and walking long distances.  He stated that the knee was red and swollen, with daily flare-ups with walking.  He denied any locking or giving way, as well as any episodes of incapacitating knee pain that had required bed rest or hospitalization following his knee replacement in January 2006.  A mild antalgic gait was noted, and that gait increased to moderate following 2.5 minutes of treadmill testing.  On examination, range of motion was from -5 degrees of extension to 100 degrees of flexion.  Collateral ligaments were intact.  Moderate pain to palpation was noted.  X-rays demonstrated satisfactory alignment of the knee replacement.  The Veteran's range of motion was unchanged following repetitive movement.  See VA Examination Report, June 2006.

An additional VA examination, conducted in October 2007, noted that the Veteran used two crutches for assistance at home.  He reported that he was able to stand for approximately 15-30 minutes, and that he was able to walk between a quarter mile and half mile.  Right knee symptoms included deformity, giving way, instability, pain, stiffness, weakness, constant effusion, and flare-ups.  On examination, range of motion was from 0 degrees of extension to 120 degrees of flexion, with no pain, to include after repetitive use.  Ankylosis was not present, nor was crepitation, clicks or snaps, grinding, instability, effusion, or dislocation.  Patellar and meniscus abnormality was noted.  See VA Examination Report, October 2007. 

During the Veteran's January 2010 Board hearing, he testified that he experienced severe pain in the right knee almost every day, and that movement triggered a popping, grinding noise.  He noted that his range of motion was poor.  Swelling was also reported.  See Transcript, pp. 4-6.

Following a June 2010 Board remand, the Veteran was afforded an additional VA examination in August 2010.  It was noted that the Veteran underwent a total knee replacement in 2006.  At the time of the examination, the Veteran reported that his knee pain was worse following the operation, and that he was still in daily pain.  He also reported symptoms such as deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, and "lots of popping and cracking."  Severe flare-ups were reported, every two to three weeks, lasting one to two days.  While he stated that flare-ups occurred with walking for more than 10-15 minutes, as well as abrupt or awkward movement, he did not use an assistive device. 

On objective examination, there was evidence of abnormal weight bearing.  Crepitus, edema, tenderness, pain at rest, and guarding of movement were noted.  Clips and snaps were present as well, however, there was no grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or any other knee abnormality.  Objective evidence of pain was noted, and it was also reported that moderate weakness was present.  There was no ankylosis.  Moderate joint effusion was noted.  Range of motion was from 0 degrees of extension to 110 degrees of flexion.  The examiner noted that right knee extension was normal.  Importantly, it was noted that the Veteran's knee disorder resulted in considerable disability with regard to performing tasks around the house and on the job, and that the disorder was even more debilitating during a flare up.  See VA Examination Report, August 2010.

The Board notes that the Veteran's VA outpatient records were reviewed.  However, objective findings indicating a higher severity than that of the most recent VA examination are not of record at this time.

As noted above, the Veteran was assigned a minimum 30 percent rating under Diagnostic Code 5055 for a prosthetic replacement of the right knee joint from March 1, 2007, through the present.  Diagnostic Code 5055 provides that intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  

Ankylosis of the knee is evaluated under Diagnostic Code 5256. 38 C.F.R. § 4.71a (2010). A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees. 

With respect to limitation of motion, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II (2010).  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Code 5261 provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

During the entire appeal period, the Veteran is not shown to have ankylosis of the knee to warrant an evaluation under Diagnostic Code 5256.  Even with consideration of the Veteran's pain, he has not been shown to have limitation of extension to warrant an evaluation in excess of 30 percent under Diagnostic Code 5261 at any time during the appellate period.  The Veteran had extension of the right knee to -5 degrees in June 2006, and 0 degrees in October 2007 and at the time of his August 2010 VA examination.  Finally, a higher evaluation would not be warranted under Diagnostic Code 5262 for either period, as there was no evidence of malunion or nonunion of the tibia or fibula within the record.  As such, the Veteran would not be entitled to an evaluation in excess of 30 percent were he to be rated pursuant to Diagnostic Codes 5256, 5261, and 5262, for either appellate period.  

In making this determination, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that the Veteran has pain and crepitus during right knee motion, there is a lack of objective medical evidence showing that the Veteran suffers any additional, measurable functional loss and/or limitation of motion during flare-ups or with normal use.  In fact, the most recent VA examination of record specifically noted that, although pain was noted following repetition, there was no additional limitation of motion following repetitive testing.

Prior to August 19, 2010, there is no objective evidence of chronic residuals consisting of severe painful motion or weakness in the right knee.  In June 2006, moderate pain to palpation was noted, and pain was reproduced with passive range of motion.  However, evidence of severe pain, or weakness, was not reported.  Further, in October 2007, there was no pain, to include after repetitive use, and while weakness was reported subjectively by the Veteran, there was no instability, loosening, or weakness on objective testing.  The effect of the disability on the Veteran's activities of daily living ranged from "None" to "Moderate."  As such, an evaluation in excess of 30 percent, pursuant to Diagnosis Code 5055, is not warranted prior to August 19, 2010.

During the VA examination conducted on August 19, 2010, it was reported that there was objective evidence of pain in the right knee on active motion and objective evidence of pain following repetitive motion.  Further, the examiner also reported, following an objective examination, that moderate weakness did exist in the right knee.  Moreover, pursuant to this examination report, as well as his Board hearing testimony, the pain occurs on an almost daily basis.  As such, while the Veteran is not entitled to an increased evaluation due to range of motion testing or ankylosis during this period, the Veteran is shown to have a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion and weakness in the affected extremity to warrant a higher 60 percent evaluation under Diagnostic Code 5055.  Moreover, the examiner described the effect of the disability on the Veteran's activities of daily living mostly as severe or prevented except for feeding and grooming (mild effect) and dressing and toileting (moderate effect).  In light of the foregoing, the Board finds that from August 19, 2010, an evaluation of 60 percent is warranted for a right total knee replacement.  

A review of the record reveals that the RO declined to refer the evaluation of the Veteran's disability to the VA Undersecretary for Benefits or the Director, VA Compensation and Pension Service for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  That regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Undersecretary for Benefits or the Director, VA Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Prior to August 19, 2010, a higher schedular rating does exist for the Veteran's disability, however he simply does not meet that criteria.  From August 19, 2010, the Veteran has been awarded a 60 percent evaluation, which is the highest schedular evaluation for this disability, save for a one-year period following knee replacement during which a 100 percent rating was awarded.  However, there is no evidence of record to demonstrate that the Veteran's level of disability is manifested by symptoms more severe than that contemplated by a 60 percent rating, and the Veteran reported that he had not been hospitalized, due to this disability, since his knee replacement surgery.  Therefore, the Board finds no basis for further action on this question with regard to this issue.  

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability in question, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

With regard to the Veteran's claims for increased evaluations for a disability of the right knee, status post total arthroplasty, the Board finds that a higher rating is warranted from August 19, 2010.  However, prior to this date, the 30 percent rating is continued.  In determining whether higher ratings are warranted for service-connected disabilities, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (2002); Gilbert.  In this case, while the preponderance of the evidence is against a rating in excess of 30 percent prior to August 19, 2010, from August 19, 2010, the evidence does support a 60 percent rating.  As such, an evaluation in excess of 30 percent prior to August 19, 2010, is denied, and an evaluation of 60 percent for a right knee disability from August 19, 2010, must be granted.
	

ORDER

Entitlement to an initial rating in excess of 30 percent for right knee, status post total arthroplasty, prior to August 19, 2010, is denied.

From August 19, 2010, entitlement to an initial rating in excess of 60 percent for right knee, status post total arthroplasty, is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


